Opinion issued March 15, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00221-CR
———————————
In re Terrence l. cornish, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator, Terrence L. Cornish, has filed
a pro se petition for writ of mandamus, complaining that the trial court
refuses to rule on his “Motion to Enter Judgment and Sentence Nunc Pro Tunc.”[1]
We deny relator’s
petition. 
PER CURIAM
Panel
consists of Chief JusticeRadack and JusticesHigley and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).
 




[1]           Relator has identified the underlying
case as State v. Cornish, No. 1260720,
in the 338th District Court of Harris County, Texas, the Honorable Hazel B.
Jones presiding.